698 A.2d 429 (1997)
In re Andrew Howard WORTZEL, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 96-BG-648.
District of Columbia Court of Appeals.
Submitted June 18, 1997.
Decided July 17, 1997.
Before FERREN and KING, Associate Judges, and PRYOR, Senior Judge.

ORDER
PER CURIAM.
On consideration of the Report and Recommendation of the Board on Professional Responsibility in which it concludes that respondent's conviction of two felony counts of child abuse, in violation of Md.Code Art. 27, § 35A, involves moral turpitude per se, thus requiring respondent's disbarment under D.C.Code § 11-2503(a), and it appearing that respondent has taken no position,[1] and further that Bar Counsel has taken no exception to the Report and Recommendation of the Board on Professional Responsibility, it is
ORDERED that respondent is disbarred, effective forthwith, from the practice of law in the District of Columbia pursuant to D.C.Code § 11-2503(a) (1995). We direct respondent's attention to the requirements of D.C. Bar R. XI, §§ 14 and 16 (1997) (especially § 14(g) concerning the required affidavit), *430 which set forth certain responsibilities of disbarred attorneys and the effect of failure to comply therewith.
NOTES
[1]  See In re Sharp, 674 A.2d 899, 901-02 (D.C. 1996) (Respondent was convicted in Virginia of taking indecent liberties with a child by a person in a custodial or supervisory relationship. This court concluded "that the definition of a crime involving moral turpitude per se ... was satisfied... by Mr. Sharp's conviction for sexually abusing someone over whom he exercised authority.").

Here, under Maryland law, the elements of causing abuse to a child include:
(1) sexual abuse of a child;
(2) the child is under the age of 18; and
(3) the accused had permanent or temporary care, custody or responsibility for the supervision of the child.
Md.Code Ann. Art. 27, § 35C (1996). Section 1, ch. 712, Acts 1994, effective Oct. 1, 1994, transferred former §§ 35A through 35C to be present §§ 35C through 35E.